DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 04/21/2021 has been entered.

Drawings
	The replacement sheets filed 04/21/2021 have overcome the Drawing objection; the previous drawing objection is withdrawn.
Response to Arguments
Applicant’s arguments, see pages 6-9 of the Remarks, filed 04/21/2021, with respect to the 35 USC 103 rejections, specifically regarding the prior art teaching references have been fully considered and are persuasive.  The rejections from the Office Action dated 01/21/2021 have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney David Tucker on 06 May 2021.


Cancel withdrawn claims 1-9 as being drawn to a non-traversed, non-elected invention.
Cancel withdrawn claims 16-19 as being drawn to a non-traversed, non-elected species.
Cancel claims 12-14 since their limitations are now within claim 10 (renumbered as claim 1), as explained below.

Amend claim 10 (renumber as “Claim 1”) as follows – 
Remove “at least two adjacent layers out of” from line 6 to include limitations of previous claim 12;
Make “-6” superscript in the last line of the claim;
Between previous lines 9 and 10, insert clauses (as worded below) including limitations from previous claims 13-14;
The amendments to previous claim 10 (renumbered claim 1) are explicitly typed out below:
“A method for manufacturing an electrochemical energy storage device, the method comprising: 
growing a solid-state anode layer; 
growing a solid-state electrolyte layer; 
growing a solid-state cathode layer; 
wherein [[,[[;]] 
wherein a base material of the monolithic single crystal comprises a NASICON crystal structure, 
wherein the NASICON crystal structure is Na1+xZr2(PO4)3-x(SiO4)x, where x lies between 0 and 3;[[.]]
doping the homo-epitaxial single-crystal to form spatially varying chemical compositions that define [[
wherein the solid-state electrolyte layer has an ionic conductivity higher than 10-6 S/cm.”

Amend claim 11 (renumber as “Claim 2”) as follows – 
Remove the options “-- Li- ion solid-state battery --” and “-- H-ion solid-state battery/supercapacitor --” from the list recited in the claim;
Amend dependence to be on Claim 1;
Previous claim 11 (renumbered claim 2) should read:
 “The method according to claim 1, wherein the energy storage device is a Na-ion solid-state battery.”

Amend claim 15 (renumber as “Claim 3”) as follows – 
Replace “-- The method according to claim 13 --” with “-- The method according to claim 1 --”.

Allowable Subject Matter
Claims allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: after conducting a thorough search, no prior art was found which taught toward the combination of all limitations of amended claim 10 (renumbered as claim 1) above. 
The closest prior art is Lalère (J. of Power Sciences, 2014, as cited and attached within the Office action dated 01/21/2021). Lalère teaches an all-solid state symmetric sodium ion battery using NASICON-type electrodes (Na₃V₂(PO₄)₃) and electrolyte (Na3Zr2Si2PO12) (Lalère Abstract and Fig. 1). However, Lalère teaches the preparation of the electrodes through a solid-state reaction, the separate preparation of the electrolyte via a sol-gel method, and then the sintering of the layered battery (Lalère section 2. Experimental Details, pages 976-977). These teachings would not lead a person with ordinary skill in the art to find obvious the instantly claimed method of growing the electrodes and electrolyte as a homo-epitaxial single crystal via LPE, CVD, MOCVD, MBE, or PLD. Furthermore, Lalère does not teach nor suggest doping of layers for spatially variant chemical compositions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tuller et al. (US 5,509,189 A) teaches growing a monolithic solid electrochemical device without interfaces (Tuller C4L19-23, C8L28-31, and C8L56-58), with spatially varied chemical compositions of the same crystalline phase (Tuller Abstract), using MBE or CVD (Tuller C9L24-27) as instantly claimed but does not teach the application of such a method to manufacture Na-
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE WALLS whose telephone number is (571)272-1664.  The examiner can normally be reached on M-F, generally available 8a-4p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JESSIE L. WALLS/Examiner, Art Unit 1728